EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 1 to 15 and 24 to 25.

This application is in condition for allowance except for the presence of claims 1 to 15 and 24 to 25 directed to an invention non-elected without traverse.  Accordingly, claims 1 to 15 and 24 to 25 have been cancelled.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 16, 23, and 26 are allowable because the prior art of record does not disclose or reasonably suggest a decoding device, decoding method, and a non-transitory computer readable storage medium performing a method of decoding an encoded audio signal, the encoded audio signal comprising a first encoded signal, a first processed signal in a second domain, and a second processed signal in a third domain, wherein the first encoded signal, the first processed signal, and the second processed signal are related to different time portions of a decoded audio signal, and wherein a first domain, the second domain and the third domain are different from each other, comprising a first decoding branch for decoding the first encoded signal to obtain a first decoded signal, a second decoding branch for decoding the first processed signal or the second processed signal, wherein the second decoding branch comprises: a first inverse processing branch for inverse processing the first processed signal in the second domain to acquire a first inverse processed signal in the second domain, a second inverse processing branch for inverse processing the second processed signal in the third domain to acquire a second inverse processed signal in the second domain, a first combiner for combining the first inverse processed signal in the second domain and the second inverse processed signal in the second domain to acquire a combined signal in the second domain, a converter for converting the combined signal in the second domain to the first domain to obtain a converted signal in the first domain, and a second combiner for combining the converted signal in the first domain and the first decoded signal obtained by the first decoding branch to acquire the decoded audio signal in the first domain.
Generally, Applicants’ arguments are persuasive that Bessette (U.S. Patent Publication 2007/0147518) fails to disclose or teach that a first combiner combines a first inverse processed signal in the second domain and the second inverse processed signal in the second domain to acquire a combined signal in the second domain before a converter converts the combined signal in the second domain to the first domain to obtain a converted signal in the first domain, as set forth by the independent claims as amended.  Instead, Bessette discloses that the ACELP decoder of Figures 14A to 14B and the TCX decoder of Figures 15A to 15B appear to separately process a first inverse processed signal into a first domain and a second inverse processed signal into a first domain, i.e., a time domain.  That is, Bessette does not clearly disclose that a first inverse processed signal and a second inverse processed signal are combined in a second domain, i.e., an LPC domain.  Instead, Bessette only appears to combine the signals from ACELP decoder 12.007 and TCX decoder 12.008 after they are already converted into the time domain.  
The Specification, Page 13, Lines 7 to 19: Figure 1b, describes an audio decoder where a first inverse processing branch 531 outputs a first inverse processed signal in an LPC domain, and a second inverse processing branch 533 outputs a signal in an LPC spectrum domain, i.e., a TCX domain, but this signal in an LPC spectrum domain is converted by conversion into an LPC domain by converter 534 to provide a second inverse processed signal.  The first inverse processed signal and the second inverse processed signal are then combined at combiner switch 532, where both the first inverse processed signal and the second inverse processed signal are in the LPC domain at the time they are combined.  Subsequently, these combined signals from combiner switch 532 are input into LPC synthesis filter LPC-1 540 to convert the combined signals into a time domain.  Similarly, Applicants’ Figure 2b illustrates an audio decoder where a first inverse processing branch of CELP-1 produces a first inverse processed signal and a second inverse processing branch of TCX-1 produces a second inverse processed signal that are combined at combiner switch 532, and that LPC synthesis filter LPC-1 540 converts these combined signals from an LPC domain to a time domain. 
The prior art of record does not disclose or reasonably suggest these features of a decoded signal encoded in CELP and a decoded signal encoded in TCX that are combined in an LPC domain prior to Applicants’ effective filing date of 11 July 2008. 
Applicants’ remaining arguments are not persuasive.  Firstly, Applicants argue that if one having ordinary skill in the art looked at Cohen et al. (U.S. Patent No. 6,134,518) and Bessette (U.S. Patent Publication 2007/0147518), they would do ‘a normal combination’, and not put the entirety of Figure 12 of Bessette into a CELP decoder 110 of Cohen et al.  Instead, Applicants argue that one would substitute a TCX decoder of Bessette for a transform decoder of Cohen et al., and substitute an ACELP decoder of Bessette for a CELP decoder of Cohen et al.  This is not persuasive because it is similar to an argument of a ‘straw man’.  That is, Applicants are setting up a scenario for a combination that is contrary to the scenario set up in the rejection, and argue that their scenario is more likely than the scenario of the rejection.  However, it is maintained that the motivation for the rejection is reasonable because it would then enable combining three different domains of signals – FFT, ACELP, and TCX --, but Applicants’ proposed combination would only enable combining two different domains of signals – ACELP and TCX.  Applicants’ argument is not persuasive because it merely presents an alternative scenario for combining the references that is contrary to what is set forth by the rejection, and the prior rejection proposes a combination that is more reasonable.  
Secondly, Applicants note that the claim amendments now require that a first inverse processing branch processes a signal received in the second domain, so that this cannot be a TCX decoder as set forth by the rejection, and that the claim amendments now require that a second inverse processing branch processes a signal received in a third domain that is output in a second domain to incur a domain change, so that this cannot be an ACELP decoder.  Still, Applicants’ amendments merely require reversing the corresponding decoders as compared to the prior rejection.  Here, a rejection could simply be modified so that a first inverse processing branch corresponds to an ACELP decoder 12.007 of Bessette and a second inverse processing branch corresponds to a TCX decoder 12.008 of Bessette, instead of vice versa.  These arguments and amendments, then, would not overcome the rejection, but only require a modification of this rejection.  
Thirdly, Applicants argue again that a ‘normal combination’ of Cohen et al. and Bessette would imply that there would be four branches, and that a motivation of a rejection is incorrect to combine a standard CELP/transform decoder first stage of Cohen et al. with an ACELP/TCX decoder second stage of Bessette.  However, one problem with this argument is that there would then be a duplication of a CELP decoder of Cohen et al. and an ACELP decoder of Bessette.  The motivation of the rejection, then, makes more sense because one can then obtain a decoder that can advantageously decode three types of signals received in three different domains – FFT, ACELP, and TCX.  Applicants’ ‘normal combination’ as they propose would duplicate a CELP decoder of Cohen et al. with an ACELP decoder of Bessette.  
The Specification, Page 1, Line 35 to Page 2, Line 19, suggests an objective of combining frequency-domain encoding schemes that have high quality for music at low bitrates, but problematic quality for speech signals at low bitrates, and speech coding schemes that have high quality at low bitrates, but poor quality for music signals at low bitrates.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272- 5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 2, 2022